Title: To Alexander Hamilton from William S. Smith, 29 April 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Sir,
            New York April 29th. 1799.
          
          I had the honor of receiving your favours of the 23d. & 24th. inst. on Saturday night, I have this morning made the necessary arrangements to commence recruiting in the first Grand division the Drums will beat this afternoon—
          If the arms of the Regiment are in store at this place, and you will attain an order from the War-office for me to receive them, I will have them put in order, fit for service, should they require it—Major Wilcocks and myself are very much attached to the position on the Bronks there are Barracks totally useless to the Proprietor fit to accommodate two Thousand men, by permission from the War-office, I can obtain them; or should you think it most adviseable, we will mark out the Ground for encampment, and pitch our tents near them—there is no other mode of accommodating the troops in West Chester—
          Permit me to introduce to your attention Mr. Jonn. Schieffelin of Detroit who is at present in Philadelphia, I have requested him to wait on you he acts as Clothier & Superintendant of Indian affairs he is much estemed by the Western officers and the Inhabitants of Detroit. you will find him a Sensible Honourable man, and one capable of rendering service in that country, perfectly acquainted with its interior & the dispositions of the natives, and capable of giving very useful information
          With great respect I have the honor to be Sir Your most obedt. Humble Servt.
          
            W. S. Smith
          
          Major General Hamilton
        